Citation Nr: 1115964	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-18 567A	)	DATE
	)

	
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to increases in the staged ratings (0 percent prior to November 13, 2002 and 10 percent from that date) assigned for right foot peripheral neuropathy. 

2.  Entitlement to increases in the staged ratings (0 percent prior to November 13, 2002 and 10 percent from that date) assigned for left foot peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, granted service connection for neurological and circulatory problems of each foot, as secondary to diabetes, rated 0 percent, for each lower extremity.  A November 2003 rating decision increased the ratings 10 percent, each, effective November 13, 2002.  The issues have been characterized to reflect that "staged" ratings are assigned.  The case was before the Board in November 2005 and in May 2008, when it was remanded for additional development.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The May 2008 Board remand directed the RO (via the AMC) to arrange for the Veteran to be examined by a neurologist to determine the current severity of his diabetic neuropathy of both lower extremities and to secure complete records of the treatment the Veteran has received for the disabilities at issue from his private physician (A.M., M.D. in Las Cruces, New Mexico) since 2001.  

Unfortunately, in the course of the RO's processing of the remand request, the Veteran's claims file was lost.  Returned to the Board is what is characterized as a "rebuilt" file, containing a copy of the November 2005 and May 2008 remands, private treatment reports from a neurologist dated in June  and September 2003, a November 2007 statement from Dr. A.M., a February 2008 Appellant's Post-Remand Brief from Disabled American Veterans (DAV), VA treatment records from November 2007 to October 2008 and from March 2010 to October 2010, a statement by the Veteran (received in January 2010) indicating that all of his treatment for neuropathy has been with VA, an April 2010 report of VA examination, a November 2010 Supplemental Statement of the Case (SSOC), and numerous communications to the Veteran regarding additional development in connection with his appeal as well as efforts (requesting evidence) to rebuild his claims file.  This record is inadequate to properly address the merits of the appeal.

The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist.  Specifically, such development must include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.  Significantly, an April 2010 VA examination report notes that records dated in 2004 and 2005 were reviewed and a November 2011 SSOC notes review of pior VA examination reports; such records are not associated with the rebuilt claims file (but apparently exist in electronic form).  Similarly, DRO (Decision Review Officer) Notes (attached to the right flap of the rebuilt claims file) indicate that the Veteran's "claims file was reviewed [post-rebuilding] with approximately 600 pages of C-file"; the rebuilt claims file forwarded to the Board contains far fewer than "600 pages".  

Because the designation of representative was in the lost c-file, the Veteran's rebuilt claims file does not contain a power of attorney from the Veteran designating DAV to represent him.   In a February 2011 letter, VA noted that DAV was involved in the Veteran's appeal, and as DAV did not have a copy of the designation to provide for the record the Veteran was asked to submit a designation of DAV as his representative for the record; he has not responded.  This remand will afford him another opportunity to do so.    

The May 2008 Board remand specifically requested that the Veteran be afforded a VA neurologic examination (with a copy of the criteria for rating peripheral nerve disability available to the examiner for review in conjunction with the examination); the examiner was to identify the nerve or nerves involved and to opine whether the symptoms shown are best described as neuritis or neuralgia.  The Veteran was afforded a VA neurologic examination in April 2010; it is unclear whether the examiner was provided the criteria for rating peripheral nerve disability.  Regardless, the examination report does not include the specific information requested in the remand.  The April 2010 VA examination report is nonresponsive to the Board's remand request and is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007);  see also Stegall v. West, 11 Vet. App. 268 (1998). 

Because action ordered in the Board's May 2008 remand was not completed, this matter must be remanded for completion of the development ordered.  Compliance with the Board's remand instructions is not a discretionary matter.  [The RO should be aware that when action sought by the Board in a Remand is not completed, and the Board fails to return such case to the RO for completion of action ordered, if the matter is then appealed to the U.S. Court of Appeals for Veterans Claims, the Court regularly (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) under the Stegall precedent returns the matter to the Board for completion of the action that was sought.]

Finally, the RO requested authorization from the Veteran to obtain records from Dr. A.M. (as instructed in the May 2008 Board remand).  He did not respond to the request.  As such records are identified in the record as existing, and are clearly pertinent to the matters at hand, they must be secured.  

The Veteran is advised that a governing regulation provides that where evidence requested in connection with a claim for VA benefits [to include releases for records] is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO must arrange for exhaustive and expeditious development to reconstruct the Veteran's claims file to the fullest extent possible, to include searching all pertinent electronic records (for copies of any administrative decisions, SOC and/or prior SSOC that address the merits of the claims, correspondence, etc.) and secure copies of any such records found for association with the claims file.  The RO should also secure (by printing copies from electronic records if need be) for the record copies of the complete clinical record of all VA evaluations and/or treatment the Veteran has received for lower extremity peripheral neuropathy/circulatory problems.  The RO should also ask the Veteran to submit for the record a designation of representation in favor of his chosen representative (DAV shown by the current record).  Finally, the RO should arrange for an exhaustive search for the remainder of the "approximately 600 pages" of c-file that were reviewed by the DRO when the claims file was rebuilt (but have not been associated with the claims file. 

2.  The Veteran should again be asked to provide the release necessary for the RO to secure for the record copies of complete clinical records of any evaluation and/or treatment the Veteran has received for lower extremity peripheral neuropathy/circulatory problems from A.M., M.D., in Las Cruces, New Mexico since 2001.  He must be afforded the full year provided by regulation to submit such authorization.  If he does not respond, the case must be processed under 38 C.F.R. § 3.158(a).  The RO should then secure for the record copies of the complete clinical records from Dr. A.M.  If the Veteran provides an authorization and Dr. A.M. does not respond to the RO's request for the records, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that the records are received.  
3.  The RO should then (unless the case has been processed under 38 C.F.R. § 3.158(a)) arrange for another examination of the Veteran by a neurologist to determine the current severity of his diabetic neuropathy of both lower extremities.  His claims file and a copy of the criteria for rating peripheral nerve disability must be available to the examiner for review in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner must identify the nerve or nerves involved, and must opine, with explanation of rationale, whether the symptoms shown are best described as neuritis or neuralgia.  If there is a difference in the level of impairment shown in the separate extremities, such difference(s) should be described in detail.  The examiner should comment on the functional impairment that would be expected from the symptoms shown/pathology found.

4.  Thereafter, the RO should review the record and readjudicate the claims.  The readjudication should include review of the propriety of encompassing both neurological and circulatory impairment within a single rating (i.e., whether all symptoms and functional impairment noted are encompassed by the rating criteria).  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  (If circulatory impairment remains encompassed in the rating for neurological impairment under Code 8520, the SSOC must include an explanation why such is proper.)  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

